Citation Nr: 1700569	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea (claimed as skin rash and bumps on leg), to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral periorbital tic with twitching, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to an initial compensable disability rating for alopecia areata.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, K.F., and A.F.

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction currently resides at the RO in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2016.  The record contains a transcript of that hearing.  Additionally, evidence has been associated with the Veteran's claims folder that has not been accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).  However, as the Board is remanding these claims, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.   

In a December 2013 decision, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected left knee disability for further evidentiary development and thereafter, readjudication of the claim.  Also, in an October 2015 decision, the Board remanded the Veteran's claim of entitlement to a waiver of the recovery of Post-9/11 (Chapter 33) benefits in the amount of $290, to include the validity of the debt, for the Veteran to be afforded a Travel Board hearing as to this claim.  Although the record reveals that the RO has begun development on the remanded claims, the RO has not completed development as to either of these claims as outlined in the Board remand instructions, and so those issues have not yet been returned to the Board for further action.  The prior December 2013 and October 2015 Remands with regard to those issues are therefore referred to the RO for appropriate action.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a clothing allowance has been raised by the record in a statement dated November 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement dated December 2015, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Veteran was last afforded a VA examination for his service-connected alopecia areata in March 2009.  During the June 2016 Board hearing, the Veteran testified that this disability has worsened since the March 2009 VA examination.  Specifically, he testified that the hair on his head, the back of the head in particular, has stopped growing.  See the June 2016 Board hearing transcript, page 8.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's alopecia areata.  

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA skin examination for his alopecia areata.  The examiner is to be provided access to the claims folder. The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to alopecia areata.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's alopecia areata utilizing the appropriate Disability Benefits Questionnaire.

3. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

